Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered October 23, 1986, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant received the sentence which he had been promised, he should not now be heard to complain that it is excessive (see, People v Kazepis, 101 AD2d 816). In any event, we find that the sentence is a proper exercise of the court’s discretion (see, People v Suitte, 90 AD2d 80).
We have considered the contentions raised by the defendant in his pro se supplemental brief and find them to be either unpreserved for appellate review (see, People v Smith, 142 AD2d 195; People v Pellegrino, 60 NY2d 636) or without merit. Mollen, P. J., Kunzeman, Sullivan and Harwood, JJ., concur.